      Case 7:21-cv-00027-WLS-MSH Document 8 Filed 03/23/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

SON NGUYEN,                                      *

                    Petitioner,                  *
v.                                                   Case No. 7:21-CV-27(WLS)
                                                 *
WARDEN, IRWIN COUNTY DETENTION
CENTER, et al.,                                  *

                  Respondents.                   *
___________________________________

                                       JUDGMENT

      Pursuant to this Court’s Order dated March 22, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.

       This 23rd day of March, 2021.

                                          David W. Bunt, Clerk


                                          s/ S. B. DeCesare, Deputy Clerk
